NOTE: This order is nonprecedential.

Uﬂniteh étateﬁ Qtnurt of gppealﬁ
for the jfeheral Qtirwit

ETHAN ALLEN GLOBAL, INC. AND ETHAN ALLEN
OPERATIONS, INC.,
Plaintiffs-Appellants,

V.

UNITED STATES AND UNITED STATES CUSTOMS
AND BORDER PROTECTION,
Defendants-Appellees,

AND ‘

INTERNATIONAL TRADE COMMISSION,
Defendant-Appellee,

AND

KINCAID FURNITURE CO., INC., L. & J..G.
STICKLEY, INC., SANDBERG FURNITURE
MANUFACTURING COMPANY, INC., STANLEY
FURNITURE COMPANY, INC., T. COPELAND AND
SONS, INC., AND VAUGHAN-BASSETT FURNITURE

' COMPANY, INC.
Defendants-Appellees.

2012-1200

Appeal from the United States Court of International
Trade in case no- 08-CV-0302, Judge Timothy C. Stanceu.

 

ETHAN ALLEN V. US 2

ON MOTION

ORDER

Kincaid Furniture Co., Inc. et a]. move without oppo-
sition for an extension of time, to August 3, 2012, to ﬁle
their response brief. The United States International
Trade Commission moves without opposition for. an
extension of time, until August 10, 2012, to ﬁle the re-
sponse briefs for itself and United States Customs and
Border Protection.

Upon consideration thereof,
IT Is ORDERED THAT:

The motions are granted.

FOR THE COURT

JUL 25 2912 Isl Jan Horbaly
Date Jan Horbaly
Clerk

cc: Joseph W. Dorn, Esq.

Jeffrey S. Grimson, Esq.

Patrick V. Gallagher, Esq.

Jessica R. Toplin, Esq.

Craig A. Lewis, Esq. us. mafLﬁPPEALS FOB
S 2 3 THE FEDERAL CERGUIT

JUL 25 2012
JANHUHBALY

CLERK